The following is a statement of the facts in the case:
This is an action in mandamus brought on behalf of relator, the Tennant Finance Corporation to compel defendants to deliver a certain automobile to it upon the execution of a bond, as provided in Sec. 6212-43 of the General Code of Ohio. The automobile in question was driven into a garage in the village of Arlington, and was seized by the defendants under claim that it was being used in violation of said section. No person has been arrested or convicted as being in charge of said automobile at said time and place.
The relator is the holder of a valid mortgage upon said automobile, and seeks to compel defendants to deliver the same to it in accordance with the requirements of GC. 6212-43. This action will test the adequacy of law or whether replevin, which was refused upon somewhat similar facts in Buell v. French, 24 N.P. (N.S.) 225, would be proper upon the above stated facts.